Citation Nr: 1227997	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia; and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This matter was previously before the Board in January 2010, at which time the Board denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran appealed the January 2010 Board decision denying service connection for an acquired psychiatric disorder, to include schizophrenia to the United States Court of Appeals for Veterans Claims.  In August 2011, the Court issued an Order setting aside the Board's decision to deny reopening of service connection for an acquired psychiatric disorder, to include schizophrenia and remanded for compliance with the instructions within the Memorandum Decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The RO issued a rating decision in July 2003, which denied reopening of a previously denied claim for service connection for schizophrenia, undifferentiated type, chronic, as evidence had not been submitted demonstrating that his condition was due to a service-connected condition or that it was related to service.  That decision was not appealed.  

2.  Evidence compiled since the July 2003 rating decision raises a reasonable possibility of substantiating the claim and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying a request to reopen a previously denied claim for service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for schizophrenia has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

New and material evidence

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold" and "reasonable possibility of substantiating the claim" may not be considered as a separate determination).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a rating decision dated in September 1972 the RO denied service connection for depressive neurosis on the basis that the condition was shown for the first time during a May 1972 psychiatric examination.  While a notice letter of appeal rights is not of record, the presumption of regularity applies to the mailing of the rating decision and the appeal rights as a VA Form 20-822, Control Document and Award Letter, is of record dated in September 1972.  The presence of this form, with an indication that Form 6782 was included, indicates an award letter with notice of appeal rights was sent to the last known address of the Veteran and there is no indication that this form or the rating decision were returned as undeliverable.  A notice of disagreement was not filed nor was new and material evidence received within one year, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  

In March 1975, the Veteran averred that his service-connected ulcer disability affected his nervous condition.  In August 1975, the Veteran again filed a claim to reopen for his nervous condition.  The Veteran submitted medical records showing diagnoses of anxiety and depression symptoms and chronic, latent schizophrenia.  In June 1976, the RO notified the Veteran that his claim had previously been denied and that he must submit new medical evidence showing that such condition is service-connected.  

In May 1977, the Veteran submitted a statement again indicating that his service-connected ulcer disability affected his nervous condition.  The RO responded with a letter dated that same month that if he still claimed service connection for his nervous disorder, he must submit new medical evidence.  In June 1977, the Veteran submitted evidence showing that he was diagnosed as having schizophrenia, anxiety and depression.  In February 1978, the Veteran was informed that the evidence submitted was insufficient to reopen his claim for service connection for a nervous disorder and he was provided with notice of his appellate rights.  This adjudication extinguished the Veteran's claims that were filed starting in 1975.   

In August 1978, the Veteran requested service connection for his nervous disorder as due to his service-connected duodenal ulcer disease.  In October 1978, a buddy statement from a fellow service member was received which indicated that he "observed that [the Veteran] suffered from nervous crises" in service.  He also indicated that he "noticed that [the Veteran's] condition has worsened drastically."  In November 1978, the Veteran was informed that the evidence received was insufficient or inadequate to reopen his claim.  Appellate rights were provided.  While the Veteran submitted statements within one year of the notification, he did not disagree with the decisions denying reopening.  Accordingly, the 1978 decisions became final.     

The Veteran submitted VA medical records dating from January to November 1978 showing a diagnosis of chronic schizophrenia, undifferentiated type.  In January 1979, the RO contacted the Veteran and asked what issue he was claiming for compensation.  In June 1979, the Veteran stated that he was claiming service connection for his nervous condition as due to his ulcer.  In a rating decision dated in September 1979, the RO denied service connection for a neuropsychiatric disorder on the basis that the evidence did not show that the Veteran's service-connected duodenal ulcer disease was the direct or proximate cause of the neuropsychiatric disorder.  While a notice letter of appeal rights is not of record, the presumption of regularity applies to the mailing of the rating decision and the appeal rights as a VA Form 20-822a, Control Document and Award Letter, is of record dated in September 1979.  The presence of this form indicates a letter was sent to the last known address of the Veteran and there is no indication that this letter was returned as undeliverable.  

In July 1980, evidence was received showing that the Veteran was hospitalized for an affective disorder, and bipolar - depression.  In a rating decision dating in July 1981, the RO denied reopening the Veteran's claim for service connection for a nervous disorder on the basis that the evidence was insufficient to reopen.  In August 1981, the Veteran was informed of the decision and provided with notice of his appellate rights.  A notice of disagreement was not filed nor was new and material evidence received within one year showing a chronic disability, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Moreover, even if the earlier claim remained pending due to any defect with respect to the notice provided to the Veteran, that claim was extinguished in this adjudication.  

Following the receipt of an outpatient treatment record, the RO informed the Veteran in September 1984 that the evidence was insufficient to reopen the claim and provided him with notice of his appellate rights.  No additional evidence nor statements, including a notice of disagreement, were received within one year of that determination and it is therefore final.   

The Veteran filed to reopen in February 2001.  In a rating decision dated in June 2001, the RO denied reopening the Veteran's claim for schizophrenia, undifferentiated type on the basis that new and material evidence has not been submitted.  A notice of disagreement was not filed, nor was new and material evidence received within one year showing a link between his current pulmonary disease and service or a service-connected disability.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 3.156(b). 

The Veteran filed to reopen in March 2003.  The RO declined to reopen the claim for service connection for a psychiatric disorder, diagnosed as schizophrenia, in a rating decision of July 2003.  The RO found that newly submitted evidence did not demonstrate that his condition was due to the service-connected duodenal ulcer disease or directly to service.  A notice of disagreement was not filed, nor was new and material evidence received within one year showing a link between his current pulmonary disease and service.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.

In July 2006 the Veteran requested his previously denied claim for service connection for a nervous condition secondary to his service-connected hepatitis be reopened.  In a rating decision dated in October 2006 the RO issued a decision denying service connection for schizophrenia on the grounds that the evidence submitted was not new and material.  The Veteran has appealed.

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  At the time of the September 1972 rating decision, the only diagnosis of record was depressive neurosis.  The Veteran's claimed psychiatric condition has been described and construed by VA according to multiple symptomatology, including irritability, depression, forgetfulness, suicidal ruminations and problems with sleeping.  At the time the Veteran requested that his previously denied claim be reopened in June 1979, he had diagnoses of schizophrenia, reactive depression, and affective disorder.  His reported symptoms were nightmares, hallucinatory experiences, and sudden outbursts or aggressiveness.  Essentially, the Veteran asserts that he should be service-connected for a psychiatric disorder that either began in service or is secondary to a service-connected disability.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's current claim for service connection for a psychiatric disorder, to include schizophrenia, is based on the same diagnoses and factual basis as the time the case was last decided, therefore, new and material evidence is necessary to reopen the claim.  Id.  

The evidence of record at the time of the July 2003 rating decision included the Veteran's service treatment records (STRs) that contain no complaints of, treatment for, or a diagnosis of any psychiatric disability.  In VA medical records dating from August to October 1975, the Veteran complained of nightmares, hallucinatory experiences, and sudden outbursts of aggressiveness.  He was hospitalized and diagnosed with latent schizophrenia.  VA medical records dating from January to March 1976 show a diagnosis of schizophrenia.  In December 1976 the Veteran was diagnosed with anxiety and depression symptoms.  A June 1977 note indicated the Veteran had a diagnosis of chronic schizophrenia.  The Veteran was admitted inpatient with a diagnosis of chronic schizophrenia in August 1978 and released in November 1978.  His reported symptoms included low frustration tolerance, anxiety, restlessness, irritability, and poor impulse control.  He exhibited paranoid ideation, auditory hallucinations, poor memory, and poor concentration.  In a buddy statement dated in October 1978, H. Garcia reported that the Veteran suffered from nervous crises.  He also reported that he noticed that the Veteran's condition had worsened drastically when they met up again.  A July 1979 psychiatric examination revealed a diagnosis of chronic schizophrenia.  

VA medical records show that he was admitted in May 1980 and diagnosed with reactive depression, affective disorder, and bipolar depression.  He reported trouble with sleep and appetite, a desire to hurt himself, and one suicidal gesture.  From January to March 1981, the Veteran was admitted for treatment with suicidal ideas, auditory and visual hallucinations, poor judgment, poor insight, and an over concern about somatic complaints.  An April 1980 note found that the Veteran's schizophrenia has no relation at all to his hepatitis or hepatomegaly.  Private medical records show that the Veteran was treated for major depression and epigastric pain.  In December 1980, the Veteran was admitted for complaints of depressive ideas, suicidal ideals, insomnia, and hearing voices.  The diagnosis was chronic schizophrenia.  From January to March 1981, the Veteran was admitted for ideas of hostility, hearing voices, and visual hallucination.  The diagnosis was schizophrenia.  During a September 1982 psychiatric evaluation the Veteran reported nightmares and denied suicidal or homicidal ideation.  The diagnosis was schizophrenia, undifferentiated type with depressive features.  

Evidence submitted since the July 2003 rating decision includes VA medical records indicating a diagnosis of schizophrenia.  Private medical records dating from January to September 2006 indicate a diagnosis of major depression.  Also included was the Veteran's testimony from the May 2007 Decision Review Officer (DRO) hearing during which he reported he has felt ambivalent since leaving the Army.  He further testified that he was hospitalized after returning home after separation.  The Veteran's wife testified that the Veteran was a calm person before he entered the Army.  She further stated that he returned with a state of nerves that was too much to deal with.  She said he was too nervous and his personality changed a lot.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board finds that it is material since it provides evidence potentially relating a current disorder to service.  In this regard, the Board notes that the statement from the Veteran's wife is lay evidence of circumstances surrounding the Veteran's change in behavior based on her observations; which corroborates the October 1978 statement from H. Garcia.  The Court has recognized that the mere presence of evidence in the record on a fact in dispute does not automatically render other corroborating evidence cumulative.  See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the veteran previously in the record are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'").  The credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  In light of Shade, the Board finds that the hearing testimony raises a reasonable possibility of substantiating the claim in so far as it constitutes evidence of his demeanor prior to service and changes after service including symptoms that are relevant to continuity of symptoms after discharge.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is reopened, and the claim is granted to this extent only.


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

VA and private medical records show the Veteran was diagnosed with schizophrenia, undifferentiated type, reactive depression, affective disorder, major depression, and anxiety and depressive symptoms.  

The Veteran has also alleged that his acquired psychiatric disorder, to include schizophrenia, is secondary to his service-connected duodenal ulcer disease.  In light of the reopening, a VA examination should be conducted and an opinion provided as to whether a current psychiatric disorder is related to service, whether a psychosis manifested within one year of discharge from service, and whether a current psychiatric disorder is secondary to a service-connected disorder.  

Since the claims file is being returned it should also be updated to VA treatment records that are not already of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to submit or identify any additional relevant evidence.  

Accordingly, the case is REMANDED to the RO for the following action: 

1.  Obtain VA medical records that are not already of record.  

2.  Contact the Veteran and request that he provide or identify any additional private records, which have not already been submitted, and which are relevant to his claim.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and an affective disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found, reconcile the diagnoses with the diagnoses of record, and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  Please provide a complete explanation for the findings and opinion.

Also, was a psychosis manifested within one year of the Veteran's discharge from service and, if so, what was the severity thereof.  Please provide a complete explanation for the opinion.

Is a current psychiatric disorder at least as likely as not caused by or due to his service-connected duodenal ulcer disease.  Please provide a complete explanation for the opinion.

Is a current psychiatric disorder at least as likely as not aggravated by (i.e., increased in severity beyond the natural progress) his service-connected duodenal ulcer disease?  Please provide a complete explanation for the opinion.

The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

In providing this opinion, the examiner should consider the credible lay statements concerning symptoms after discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Ensure the above development has been completed in accordance with the directives and return the examination for clarification if it is insufficient.  Then, take any other development action that is deemed warranted and readjudicate the claim.  If it remains denied, send the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


